1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      ERNEST BUSTOS,
7
                           Plaintiff,
8                                                       2:17-cv-00822-KJD-VCF
      vs.                                               ORDER
9     GREGG A. DENNIS, d/b/a IIS BENEFIT
      ADMINISTRATORS, et al.,
10
                           Defendants.
11

12
            Before the court are the Motion for Hearing Before Magistrate Judge re: [74] Scheduling Order
13
     (ECF NO. 79) and Motion for Extension of Time re: [74] Scheduling Order (ECF NO. 80).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that any opposition to the Motion for Hearing Before Magistrate
16
     Judge re: [74] Scheduling Order (ECF NO. 79) and Motion for Extension of Time re: [74] Scheduling
17
     Order (ECF NO. 80) must be filed on or before October 7, 2019. No reply necessary.
18
            DATED this 30th day of September, 2019.
19
                                                              _________________________
20
                                                              CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
